DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 10-13, 16, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
wherein the outside housing of the package body further comprises a creepage structure having a minimum dimension between the first electrically conductive interface layer and the second electrically conductive interface layer, wherein the package further comprises an electrically conductive connector in the package body, wherein the first load terminals are electrically connected to each other at least by the electrically conductive connector, and wherein the electrically2 of 8Application Ser. No.: 16/798,536 Attorney Docket No. 1012-2685 / 2018P52306 USconductive connector laterally overlaps with the creepage structure, wherein both the first electrically conductive interface layer and the second electrically conductive interface layer are arranged at the first package side, 
wherein the creepage structure is a groove that extends into a plane of the first package side and is spaced apart from every one of the package sidewalls that extend between the first package side and the second package side by a planar surface potion of the first package side, 

in claim 16:
forming, at the outside housing of the package body, a creepage structure having a minimum dimension between the first electrically conductive interface layer and the second electrically conductive interface layer, wherein both the first electrically conductive interface layer and the second electrically conductive interface layer are arranged at the first package side, wherein either: the creepage structure is a protrusion that extends out from a plane of the first package side, or the creepage structure is a groove that extends into a plane of the first package side and is spaced apart from every one of the package sidewalls that extend between the first package side and the second package side by a planar surface potion of the first package side, and 
wherein forming the creepage structure comprises any one of: an etch processing step, a saw processing step, a mill processing step, or a laser processing step.
in claim 23:
wherein the outside housing of the package body further comprises a creepage structure having a minimum dimension between the first electrically conductive interface layer and the second electrically conductive interface layer, wherein both the first electrically conductive interface layer and the second electrically conductive interface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826